Citation Nr: 1100927	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a bilateral wrist 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, 
and from April 2001 to August 2006.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
January 2007 and January 2009 rating decisions by the Department 
of Veterans Affairs (VA) Regional Offices in St. Petersburg, 
Florida and Winston-Salem, North Carolina (RO).  During the 
pendency of the appeal, jurisdiction of the case was transferred 
to the RO in Winston-Salem, North Carolina.

The issue of entitlement to service connection for a liver 
disorder has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a bilateral 
wrist disorder and a bilateral knee disorder are addressed in the 
remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's high cholesterol is not a disability for VA 
purposes.




CONCLUSION OF LAW

The criteria for service connection for high cholesterol are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, the duty to notify and 
assist provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply, as the issue is decided as a matter of law.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding 
that the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records show a history of 
hypercholesterolemia, that is to say high cholesterol.  
Postservice VA treatment records also show that the Veteran 
currently has high cholesterol.  However, despite documented 
inservice and postservice evidence of high cholesterol, service 
connection is not warranted for high cholesterol.  Under 
applicable regulations, the term "disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions.  See 38 C.F.R. §§ 4.1, 4.10 (2010); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has specifically found that diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities for VA compensation purposes.  See 61 
Fed. Reg. 20440, 20445 (May 7, 1996). 

Under these circumstances, the disposition of this claim is based 
on the law, and not the facts of the case, and the claim must be 
denied based on a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for high cholesterol is denied.


REMAND

The Veteran is seeking service connection for a bilateral wrist 
disorder and a bilateral knee disorder.  Based upon its review of 
the Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claims herein.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  Id. at 83.

Historically, the Veteran served on active duty from August 1984 
to June 1987, and from April 2001 to August 2006.  The Veteran 
contends that he currently has a nerve disorder in both wrists, 
with pain shooting up his arms, as a result of his military 
service, which required heavy lifting and typing on the computer 
over a prolonged period of time.  A June 2006 service treatment 
report reflects that the Veteran reported bilateral wrist and 
forearm pain, with intermittent weakness in the grip strength, 
for the previous six months.  The treating physician noted that 
the Veteran's duty involved "a lot of" computer work and it 
appeared to be tendinitis-related.  Carpal tunnel tests were 
negative.  The provisional diagnosis was "bilat[eral] 
forearm/wrist pain/ tendinitis."  The medical evidence of record 
shows the Veteran's ongoing complaints of bilateral wrist pain.

The Veteran was afforded a VA examination in December 2006 in 
conjunction with this claim.  However, the Board finds the VA 
examination not adequate for VA purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that if VA provides a 
Veteran with an examination in a service connection claim, the 
examination must be adequate).  It is well established that a 
thorough medical examination is one that "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  
However, the December 2006 VA examination was not based upon a 
review of the Veteran's claims file.  Moreover, the VA examiner 
gave no etiology opinion.  Accordingly, a new examination is 
required to obtain an opinion on whether any current bilateral 
wrist disorder exists that is related to the Veteran's military 
service, to include his complaints of bilateral wrist pain in 
service, for which a provision diagnosis of tendinitis was made 
at that time.

In addition, a March 2009 VA neurology consultation report noted 
that an electromyography (EMG) was ordered to assess possible 
bilateral carpal tunnel syndrome as there were no concrete 
clinical findings of carpal tunnel syndrome.  However, no records 
containing the EMG results are included in the claims file.  
Therefore, the RO should obtain these records and associate them 
with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
has constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before VA, 
even where they are not actually before the adjudicating body).

With respect to the Veteran's claim of service connection for a 
bilateral knee disorder, during his November 2010 hearing before 
the Board and through various written statements, the Veteran 
claimed years of doing physical training in the military involved 
constant stress and strain of running and lifting with the legs, 
which caused deterioration of his knees.  He also claimed that he 
constantly experienced knee pain in service and reported the 
problems several times but was told by the physician in service 
that it was not a problem.  The record includes a current 
diagnosis of mild degenerative changes in both knees, as well as 
ongoing complaints of bilateral knee pain.  While the Veteran's 
service treatment records are negative for any complaints, 
treatments, or diagnoses of a knee disorder, the Veteran's lay 
statements are competent evidence as to the onset of knee pain in 
service and observable symptoms that he experienced pain in his 
knees since military service.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within the 
realm of his personal knowledge).  Therefore, based on the 
Veteran's lay testimony regarding the onset of knee pain in 
service, the Board finds that a VA examination is necessary to 
adequately decide the merits of the claim herein.  McLendon, 20 
Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his wrist and knee 
disorders.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  Regardless of 
the Veteran's response, the RO must obtain 
all VA medical records, to specifically 
include records containing the results of EMG 
referenced in the July 2009 VA treatment 
report from the VAMC in Fayetteville, North 
Carolina.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure the same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA joint examination 
to determine the current existence and 
etiology of any wrist and/or knee disorder(s) 
found.  The claims folder must be 
provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records in the claims file, as well 
as the Veteran's lay statements, the examiner 
must state whether any current wrist and/or 
knee disorder(s) found is related to the 
Veteran's military service.

With regard to any wrist disorder found, the 
examiner must specifically indicate whether 
any currently diagnosed wrist disorder 
represents subsequent manifestations of a 
wrist disorder for which a provisional 
diagnosis of tendinitis was made in service 
in June 2006, or otherwise related to such 
diagnosis or his military service.

A complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


